Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Claims1-25 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/09/2019 and 06/11/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-8, 10-17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Moudgill et al. (U.S. Pub. No. 20180173625 A1) in view of Khan et al. (U.S. Pub. No. 20190340124 A1).

As per claim 1, Moudgill teaches the invention substantially as claimed including a method for a computer system comprising a plurality of processor cores comprising a first processor core and a second processor core, wherein a data item is exclusively assigned to the first processor core of the plurality of processor cores for executing an atomic primitive by the first processor core (Abstract; Fig. 1, 102, 130 processor; par. 0002 describe methods of implementing atomic primitives using cache line locking, and specifically a processor comprising a cache, the cache comprising a cache line, an execution unit to execute an atomic primitive to responsive to executing a read instruction to retrieve a data item from a memory location, cause to store a copy of the data item in the cache line, execute a lock instruction to lock the cache line to the processor, execute at least one instruction while the cache line is locked to the processor, and execute an unlock instruction to cause the cache controller to release the cache line from the processor), the method comprising:
Moudgill does not expressly describe:
receiving by the first processor core, from the second processor core, a request for accessing the data item; and in response to determining, by the first processor core, that the executing of the atomic primitive is not completed by the first processor core, returning a rejection message to the second processor core.
However, Khan teaches receiving by the first processor core, from the second processor core, a request for accessing the data item (par. 0043 … In Step 204, CPUA 102 is provided with exclusive ownership of data X, and the copy of data X held in the shared cache 110 is invalidated. Following this, a further request for exclusive ownership of data X is received from CPUB 104 in step 206); and 
in response to determining, by the first processor core, that the executing of the atomic primitive is not completed by the first processor core, returning a rejection message to the second processor core (par. 0043 … This request cannot be immediately serviced because the shared cache 110 does not hold a valid copy of data X. Therefore, in step 208 the shared cache 110 snoops cache A 106 in order to obtain data X. However, CPUA 102 is in the middle of performing an atomic operation of data X; par. 0047 If the data is not stored locally, then the process moves to step 406, where a request for the data is sent to the shared cache 110. At this point, if there is contention with CPUB 104, CPUA 102 will receive a contention notification from the contention detection circuitry. That is, in response to determining that a second first CPU is performing an atomic operation, a contention notification is returned to the second CPU requesting exclusive ownership of data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Moudgill to incorporate the method of accessing data as disclosed by Khan because it would provide for efficiently notifying processor requesting access to a data during execution of an atomic primitive by a particular processor, with predictable results. 

As per claim 2, Khan further teaches wherein the request is received at the first processor core, via a cache controller, and the returning of the rejection message is performed via the cache controller (par. 0043 … In Step 204, CPUA 102 is provided with exclusive ownership of data X par. 0047 … CPUA 102 will receive a 

As per claim 6, Khan further teaches wherein the request for accessing the data item is a tagged request indicating that the request is for data being used in the atomic primitive, wherein the first processor core comprises a logic circuitry configured for recognizing the tagged request, and wherein the determining step is performed in case the first processor core recognizes the tagged request (par. 0051 FIG. 6 shows one example of the parameters monitored by the contention detection circuitry 304. As can be seen, for each cache line of the shared cache, the contention detection circuitry records whether an atomic memory access request has been made for the line in the form of an atomic request flag. The contention detection circuitry also records the current owner of the data stored in the line … Any atomic memory access requests for lines 1 or 2 received from a CPU other than CPUA will thus indicate contention).

As per claim 7, Khan further teaches in response to determining that the atomic primitive is completed, returning the data item to the second processor core (par. 0042 Upon completion of the atomic operation, updated data X is sent back to the shared cache 110. The shared cache 110 can subsequently provide data X to cache B 108 of CPUB 104).

As per claim 8, Khan teaches wherein determining by the first processor core that the executing of the atomic primitive is not completed by the first processor core is 
	
As per claim 10, Moudgill further teaches wherein the data item is a lock acquired by the first processor core to execute the atomic primitive, and wherein determining that the execution of the atomic primitive is not completed comprises determining that the lock is not available (Abstract, execute a lock instruction to lock the cache line to the processor, execute at least one instruction while the cache line is locked to the processor; par. 0002; par. 0049-0054 determining an atomic primitive is obvious as the duration of the lock is for the length of time needed by the processor to complete the operation).

As per claim 11, Moudgill further teaches wherein a cache line is released after the execution of the atomic primitive is completed (Paragraphs [0049]-[0054], once the processor is done using the data it is released. Paragraph [0035] descries the use of atomic primitives for locking and unlocking also reads on this limitations since the completion of the primitives used to unlock the cache line would result in a released cache line).

As per claim 12, Moudgill further teaches wherein the data item is cached in a cache of the first processor core (par. 0051 … retrieve a data item stored at a memory location (e.g., memory region 126 or a L3 cache shared by multiple processors) into a 

As per claim 13, Moudgill further teaches wherein the data item is cached in a cache shared between the first processor core and the second processor core (par. 0051 the data item may reside initially in L3 cache between the processors).

As per  claim 14, Moudgill further teaches: providing a processor instruction, wherein the receiving of the request is the result of executing the processor instruction by the second processor core, and wherein the determining and returning steps are performed in response to determining that the received request is triggered by the processor instruction (par. 0034-0035 describe that the lock and unlock instructions [requests] can be made from atomic primitives to form the processor instructions. That is, requests may be made in response to the processor instructions as well as the resulting actions taken from receiving the instruction).

As per claim 15, it is a processor system having similar limitations as claim 1. Thus, claim 15 is rejected for the same rationale as applied to claim 1.

As per claim 16, Moudgill further teaches wherein the second processor core includes a logic circuitry to execute a predefined instruction, and wherein the first processor core is configured to perform the determining step in response to the execution of the predefined instruction by the logic circuity (par. 0034-0035 describe that the lock and unlock instructions [requests] can be made from atomic primitives to 

As per claim 17, it is a processor system having similar limitations as claim 2. Thus, claim 17 is rejected for the same rationale as applied to claim 2.

As per claim 21, it is a computer program product having similar limitations as claim 1. Thus, claim 21 is rejected for the same rationale as applied to claim 1.

As per claim 22, it is a computer program product having similar limitations as claim 2. Thus, claim 22 is rejected for the same rationale as applied to claim 2.

Claims 3, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Moudgill in view of Khan, as applied to claims 1, 15 and 21, and further in view of Wang et al. (U.S. Pub. No. 20170242797 A1).

As per claim 3, Moudgill further teaches receiving the request at the cache controller ([0055] In one embodiment, the processor may be associated with a cache controller (not shown) to manage the cache associated with the processor). Khan further teaches receiving from the first processor core by the cache controller a rejection message indicative of a negative response to the request to invalidate; and forwarding, by the cache controller, the rejection message to the second processor core (par. 0043 
Moudgill and Khan does not expressly teach: sending by the cache controller a request to invalidate the data item to the first processor core.
However, Wang teaches sending by the cache controller a request to invalidate the data item to the first processor core (par. 0038 … the cache controller 120 may send a cache invalidation request via inter-core interconnect 114A to caches 112B, 114A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Moudgill and Khan to incorporate the method of accessing data as disclosed by Wang because it would provide for provide for invalidating data from a particular processor so as to allow access to the data by other processors, with predictable results. 

As per claim 18, it is a processor system having similar limitations as claim 3. Thus, claim 18 is rejected for the same rationale as applied to claim 3.

As per claim 23, it is a computer program product having similar limitations as claim 3. Thus, claim 23 is rejected for the same rationale as applied to claim 3.

Claims 4-5, 19-20 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Moudgill in view of Khan, as applied to claims 1, 15 and 21, and .

As per claim 4, Khan further teaches wherein the determining by the first processor core that the executing of the atomic primitive is not completed (par. 0043 … request cannot be immediately serviced because the shared cache 110 does not hold a valid copy of data X. Therefore, in step 208 the shared cache 110 snoops cache A 106 in order to obtain data X. However, CPUA 102 is in the middle of performing an atomic operation of data X) comprises:
Moudgill and Khan does not expressly describe: determining that a store queue, or load queue, of the first processor core comprises an instruction referring to the requested data item.
However, Yu teaches determining that a store queue, or load queue, of the first processor core comprises an instruction referring to the requested data item (par. 0006 a load/store queue configured to store information and data associated with a particular class of instructions; 0106 load/store unit control logic 200 reads entry 404 corresponding to instruction 402 in load/store queue 202 and determines the status of load instruction 402).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Moudgill and Khan to incorporate the for the teaching of Yu because it would provide for determining whether an atomic operation is completed at least based on instructions of the load/store queue of the processor.

As per claim 5, Yu further teaches wherein the determining that the store queue, or the load queue, of the first processor core comprises the requested data item is performed using a store compare logic or load compare logic of the first processor core, respectively (par. 0114 … load/store unit control logic 200 compares the register destination value of load instruction 401 with the register destination values of any graduated load instruction entry stored in load/store queue 202 and/or load data queue 208).

As per claim 19, it is a processor system having similar limitations as claim 4. Thus, claim 19 is rejected for the same rationale as applied to claim 4.

As per claim 20, it is a processor system having similar limitations as claim 5. Thus, claim 20 is rejected for the same rationale as applied to claim 5.

As per claim 24, it is a computer program product having similar limitations as claim 4. Thus, claim 24 is rejected for the same rationale as applied to claim 4.

As per claim 25, it is a computer program product having similar limitations as claim 5. Thus, claim 25 is rejected for the same rationale as applied to claim 5.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Moudgill in view of Khan, as applied to claim 1, and further in view of Ross et al. (U.S. Pub. No. 20130014120 A1). 

A per claim 9, Moudgill and Khan teaches the limitations of claim 1. Moudgill and Khan does not expressly teach: wherein returning the rejection message to the second processor core further comprises: causing the second processor core to execute one or more further instructions while the atomic primitive is being executed, wherein the one or more further instructions are different from an instruction for requesting the data item.
However, Ross teaches wherein returning the rejection message to the second processor core further comprises: causing the second processor core to execute one or more further instructions while the atomic primitive is being executed, wherein the one or more further instructions are different from an instruction for requesting the data item (par. 0049 … when the execution unit cannot gain immediate access to the shared resource (i.e. L.noteq.O-1), then the process moves to step 404 and the execution unit does not take a ticket. Instead, the execution unit may proceed with other operations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Moudgill and Khan to incorporate the performing other operations while waiting for a resource as set forth by Ross because it would doing so would improve performance and optimize utilization of processing resources.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WH/
Examiner, Art Unit 2195

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195